                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


Darel Hargrove

v.                                          Case Number: 4:17−cv−00402

Texas A&M University, et al.




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Peter Bray
PLACE:       Courtroom 703
             United States District Court
             515 Rusk Avenue
             Houston, Texas 77002
DATE: 7/26/2019

TIME: 02:00 PM
TYPE OF PROCEEDING: Settlement Conference


Date: July 15, 2019
                                                      David J. Bradley, Clerk
